Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s claim amendments and arguments, filed 09 May 2022, are acknowledged.
	Claims 1-18 are pending.
	Claim 16 is withdrawn.
	Claims 1-15, 17 & 18 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Wax-synthetic waxes such as polyethylene polymethylene;
Silicone-Dimethicone, Dow Corning 200;
Cationic surfactant- mono-alkyl amine cationic surfactants having one long alkyl or alkenyl group from about 12 to about 30 carbon atoms;
Delivery system-multi-piece applicator which has a first plate and a second plate

Withdrawn Objections/Rejections
The objection to claim 1 is withdrawn to the extent that the objection pertained to improper grammar (i.e.  “a consumers’ hair” and “which prevent interaction with a consumer’s hair…”). This was due to Applicant’s amendments which correct these grammatical errors.
The objection to claim 13 is withdraw due to amendments which correct poor grammar. 	The rejection of claim 13 under 35 USC 112(b) is withdrawn due to amendments which deleted the indefinite structures of “elastic band” and “sleeve or case”.
New & Maintained Objections/Rejections
Claim Objections
Claims 1 & 8 are objected to because of the following informalities: Amended claim 1, lines 7-8, now recites “the connection comprises a locking mechanism located at the connection” which is redundant. The connection comprises the locking mechanism so it necessarily has to be located at the connection. 
Applicant may wish to consider whether an amendment to recite “the connection comprises a locking mechanism which prevents interaction with a consumers' hair during usage of the hair treatment application delivery system” (emphasis added) would obviate the objection while still being reflective of Applicant’s invention.
Claim 8 is objected to because it is not compliant with 37 CFR § 1.121. The claim status is “Previously presented” yet there is an underline indicating an amendment has been made.  Failure to make future amendments compliant with 37 CFR 1.121 will necessitate a notice of Non-Responsive Amendments.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are indefinite in reciting “wherein the connection comprises a locking mechanism located at the connection which prevent interaction with a consumers’ hair during usage in claim 1, lines 7-8. The language “wherein the connection comprises a locking mechanism located at the connection” is redundant and it is unclear what is contemplated with respect to preventing interaction with a consumers’ hair. Specifically, it is unclear whether the location of the locking mechanism “located at the connection” prevents interaction with a consumer’s hair, or whether it is the locking mechanism itself that prevents interaction with the hair? Or is it both the type of locking mechanism, and its location, that prevents interaction with consumer’s hair?
Claims 2-15 are rejected under 35 USC 112(b) because they depend from indefinite claim 1 and do not clarify the issue.

Response to Arguments
Applicant argues claim 1 is not indefinite because “[a]t page 9, lines 16-17 of the Specification discloses --the locking mechanism (9) is located at the hinge to prevent interaction with the consumers' hair during usage—” (reply, pg. 6-7).
This is not persuasive. Claim 1 does not recite a hinge. This is more narrow than what is unclearly claimed.  Next, a hinge suggests a junction/intersection which is a specific point. The arguments appear to state that it is locking mechanism that prevents the interaction. However, claim 1 recites “a connection comprises a locking mechanism located at the connection which prevents interaction with a consumers' consumer's hair during usage of the hair treatment application” (emphasis added).  Looking at the claim structure/sentence structure, it is unclear whether the connection is preventing the interaction or the locking mechanism is preventing the interaction. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: All citations to the foreign document refer to the English translation.


Claims 1-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over GLENN (US 2008/0083419; previously cited) and in view of Balboa (US 2012/0298129) and INMAN (US 4,854,333; 1989; previously cited).
*It is noted pg. 34 of the instant application discloses that the solid composition may comprise an anhydrous liquid carrier. Thereby, a “solid treatment composition” has been interpreted broadly. 
GLENN teaches a hair treatment application system which comprises first and second plates, a hinge, a leaf spring or other appropriate spring assembly (i.e. a connection present on a multi-piece applicator device; Abstract; Figure-#30; [0060], [0061], [00151]; claims 1, 11, 12 & 15).  GLENN teaches the connection has a spring back pressure even more preferably from 0.01-10.0 N/cm2 (claim 10). GLENN in Figures 1-6 show the hinge is on the minor axis of the applicator (claim 17). In Figures 1-5, the plates are in a juxtaposed relationship when the device is closed (claim 1). GLENN teaches the external surface of the delivery device has gripping areas (i.e. the external surface comprises tactile materials; [0151]; claim 14). GLENN teaches the delivery device comprises absorbent substrates attached to the internal surfaces of the device which may be a porous foams and sponges (i.e. closed cell compressible foam; [0083]-[0087]; i.e. external surface of the first or second plate comprises visible features and tactile materials; 
claims 2, 3 & 14). GLENN does not disclose that the hair becomes entangled in the hinge, leaf spring, or other appropriate spring assembly,  However, Glenn teaches: a) their hair treatments “are not intended to be applied to hair in a stationary manner but rather they are moved against the hair surface with the use of shear forces, i.e., swiping of individual hair strands… pulled through hair etc., thereby depositing the hair treatment composition (15) evenly along the entire length of the hair”, with the hair treatment composition (15) being applied into said application device (1) and then applied to the hair and b) the orientation of the hinge in Glenn’s figures 1 & 2 being parallel to the hair’s orientation in the treatment device when it is pulled through hair (emphasis added; [0165] & [0166]); Figure 1 & 2). “Once the user has selected the hair strands to be treated, the application device (1) is positioned onto the hair strands, preferably at the root line while the hair treatment application device (1) is in an open state. The internal surfaces (101; 201) of the application device (1) are then clamped around the hair strands by bringing the plates (10; 20) into a juxtaposed relationship. By keeping the hair treatment application device (1) in this closed state, the user applies the hair treatment composition (15) by swiping the application device (1) along the entire length of the selected hair strands.” (i.e. the connection or a hinge “which prevent interaction with a consumers’ hair during usage of the hair treatment application delivery system”; [0161]). GLENN teaches 2 passes with the application delivery device applied 0.3-0.8 grams of hair treatment to hair (i.e. 0.15-0.4 grams of hair treatment per pass; [0203]; claim 9). GLENN in Example G teaches a hair conditioner treatment which is free of volatile solvents and volatile carriers as recited by claim 7 ([0213]; claim 7). GLENN in Example G teaches the composition comprises emulsifying wax (i.e. a synthetic wax/ elected species), cetyl alcohol (i.e. a fatty alcohol which conditions and provides gloss to hair), and stearamidopropyl dimethylamine (i.e. monoalkyl, cationic surfactant; elected species; [0213]; claims 4-6). GLENN in Example F teaches a hair treatment which is a conditioning shampoo that comprises dimethicone (i.e. a silicone; Viscasil 330,000) and cetyl alcohol ([0213]; claim 1).
Although GLENN does not explicitly teach a conditioner comprising a silicone and a wax, it would have been obvious to one of ordinary skill in the art to complement GLENN’s Example G conditioner to include dimethicone, in order to further condition hair and increase the hair’s gloss; thereby, making it prima facie obvious to make such an improved hair conditioner.
GLENN’s hair treatment is necessarily a solid having a hardness in the range of 3-50 (retention at 5 seconds) because GLENN teaches the recited reagents in the recited amounts. This assertion is further supported by GLENN’s teaching that the composition of their invention has a viscosity from 3,000 cPs to about 150,000 cPs and that dripping of the composition was substantially absent (i.e. a viscosity of tomato paste/peanut butter and absorbed onto the substrate; [0017] & [0200] GLENN’s claim 12; [0032]; claims 1 & 8). GLENN further teaches the hair treatment is absorbed onto the absorbent substrate; making it a solid by definition ([0200]; Glenn’s claim 12). Glenn teaches inclusion of the waxes, emulsifying wax and ethylene glycol distearate (i.e. wax); dimethicone (i.e. a silicone; Viscasil 330,000); cetyl alcohol (wax structurant); stearyl alcohol (wax structurant); gelling agents; viscosity enhancers; nonionic, cationic, anionic, amphoteric and zwitterionic surfactants; and gel networks which are features of solid treatment compositions as disclosed by Applicant at pg. 31-34 (Glenn-[0101]; Glenn-[0126]; Glenn-Example F- [0213]; Glenn-Example G-[0213]; Glenn -0134];  Glenn -[0171]). Further GLENN’s Example G composition comprises the solids/pastes/waxes/thickeners of cetyl alcohol, stearyl alcohol, hydroxyethylcellulose, PEG-2M and emulsifying wax (i.e. synthetic wax). As evidenced by Application’s specification, solid form compositions of the invention having Durometer hardness numbers between 3 and 50 contain one more structurants, which may include one or more waxes and a surfactant and are not macroscopically segregated by a physical separation into distinct regions of 3D space (pg. 31).  
 Glenn teaches mixing the composition of their invention to homogeneity, adding additional reagents and then mixing until these reagents dissolve [0206]. Thereby, Glenn’s composition are reasonably “are not macroscopically segregated by a physical separation into distinct regions of 3D space which could allow for some heterogeneity”. As evidenced by Applicant’s specification treatment compositions with a Durometer A hardness number >50 results in a formula with a plastic like surface/material and little to no transfer of formula to the hair (pg. 38). Glenn teaches their composition is evenly deposited along the length of the hair [0165]. Thereby, Glenn’s formulation reasonably necessarily has a hardness value of 50 or less. 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(MPEP 2112.01 II).

Glenn does not teach the connection/hinge comprises a locking mechanism, which prevents interaction with a consumers’ hair during usage of the hair treatment application
delivery system, or wherein the locking mechanism which is a sliding lock, or that the
dimethicone is Dow Corning 200 (DC 200). These deficiencies are made up for in the teachings of Balboa and Inman.
In the same field of invention of sectioning hair strands and holding the strands in place so that the hair can be colored or highlighted, Balboa teaches a HI-LITE clip which minimizes any damage or entanglement of hair with each other, while the hair is sectioned off in different sets during the hair coloring or hair highlighting processes [0033]. Balboa teaches the clip comprises of a lower clip and an upper clip adhered together with a pivot locking mechanism consisting of a solid hinge pin and a coil spring attachment (i.e. a sliding lock mechanism; [0008]).  In Figures 1 and 5 Balboa teaches the hinge of the hair clip further comprises of a spring attachment means 20, 21, and 22 for attaching the first hair gripping arm body 19 to the second hair gripping arm body 15 after the first 50 and second apertures 60 are aligned [0030]. Balboa teaches when the lower clip and upper clip engage with each other, the lower clip will enable the user to secure and maintain the sectioned off hair properly in place” [0008].
In the same field of invention of hair treatments, INMAN teaches antidandruff shampoo compositions (title). INMAN teaches inclusion of a nonvolatile silicone fluid as a suitable optional component (col. 7, ll. 25-30). INMAN teaches the nonvolatile silicone fluids suitable for the invention include polydimethyl siloxanes with viscosities ranging from about 5 to about 600,000 centistokes at 25⁰C (col.7 ll. 35-50). These siloxanes are available, for example, from the General Electric Company as the Viscasil series and from Dow Corning as the Dow Corning 200 series (col.7, lines 35-50). The ordinary skilled artisan at the time of filing knew that dimethicone is a conditioning agent which provides shine to hair.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to modify GLENN’s hair treatment delivery system by substituting GLENN’s Viscasil series dimethicone with INMAN’s DC 200 series dimethicone and applying a known technique (i.e. Balboa’s pivot locking mechanism consisting of a solid hinge pin and a coil spring attachment) to a known device (Glenn’s hair treatment device) ready for improvement to yield the predicable result of a hair treatment device for coloring/highlighting hair in which sectioned off hair is properly in place after closing/securing the device to hair.. The ordinary skilled artisan would have been motivated to substitute GLENN’s Viscasil series dimethicone with DC 200 series dimethicone, with a reasonable expectation of success, to provide hair conditioning and sheen because Viscasil series of dimethicone and DC 200 series dimethicone are species of dimethicone with viscosities between about 5 to about 600,000 centistokes at 25⁰C which are suitable for topical hair compositions as taught by INMAN.  The ordinary skilled artisan would have been motivated to modify Glenn’s hair treatment device by applying Balboa’s pivot locking mechanism (having a solid hinge pin and a coil spring attachment), with an expectation of success, to ensure that sectioned hair to be dyed/highlighted remains isolated, minimizes any damage or entanglement of hair with each other.
 With regard to the amount deposited on hair and the spring back pressure, the combined teachings of GLENN and Balboa teach these parameters with values which overlap or fall within the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GLENN, Balboa and INMAN as applied to claims 1-15 & 17 above, and further in view of Cosgrove (2005; previously cited; PTO-892: 03/22/2019).
Note: All citations to the foreign document refer to the English translation.
The teachings of GLENN, Balboa and INMAN are described above. GLENN implicitly teaches the hair treatment application system is commercially sold by teaching the system is part of a kit with instructions to the consumer (GLENN’s claim 17). GLENN’s connection is taught to be a hinge. 
However, GLENN does not teach the locking mechanism is a case that secures the treatment applicator in the closed state between uses.
Cosgrove teaches secondary packaging protects the product being sold from bumps and scuffs (pg. 1, ¶ 1; claim 18). Cosgrove teaches use of injection molded boxes (i.e. a locking mechanism which is a case) with the company logo on it as secondary packaging used as a subliminal trigger on the consumer to go back to that particular brand for the desired good (pg. 1, ¶ 3; claim 18). Cosgrove teaches the cosmetic company, Estee Lauder, uses secondary packaging (pg. 1, ¶ 4; claim 18). This packaging employs small hinged clear acrylic cubes which contain lip and eye colors including lip colors that are in the shape of spheres (i.e. one solid treatment composition in a delivery device with a hinge; pg. 1; claim 18). One half of the sphere is attached to the top of the inside segment of the cube by a plate and the lower half of the sphere is affixed to the bottom by another plate (pg. 1). These plates give the clear hinged cubes an appearance of a ball of color encased in an ice cube when closed (emphasis added pg. 1; i.e. a delivery device with a first and second plate in a juxtaposed relationship in a closed state, in which the first and second plates are coupled together via a connection that is a hinge; claim 18). The small acrylic cubes are housed inside a custom designed clear acrylic box fitted with a tray that unobtrusively holds the cubes; resulting in a secondary compact that is “too pretty not to keep” (i.e. the locking mechanism is a case/box; pg. 1; claim 18).
Here, at least rationale (D) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to apply a known technique (i.e. Cosgrove’s secondary packaging) to a known device (the hair treatment device suggested by the combined teachings of GLENN, Balboa and INMAN) ready for improvement to yield the predictable result of a hair treatment device kept in a closed state in an injected molded box that protects the device from bumps and scuffs by providing it in secondary case/compact.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GLENN (US 2008/0083419; previously cited) and in view of INMAN (US 4,854,333; 1989; previously cited) and Trottier (US 4,942,893; 1990; previously cited).
Note: All citations to the foreign document refer to the English translation.
The teachings of GLENN are described above. GLENN implicitly teaches the hair treatment application system is commercially sold by teaching the system is part of a kit with instructions to the consumer (GLENN’s claim 17). GLENN’s connection is taught to be a hinge. GLENN teaches the absorbent substrate of the hair treatment devices prevents leaking and oozing of the hair treatment composition [0064]. GLENN teaches the hair treatment compositions contained in the applicator is a reactive hair treatment including oxidative hair dye and bleaches including highlighters [0029]. GLENN teaches the cosmetics of his invention comprise a wax and a silicone which is Viscasil 330,000
GLENN does not teach the dimethicone is Dow Corning 200 (DC 200) or that the locking mechanism is a case.
In the same field of invention of hair cosmetics, the teachings of INMAN are described above with regard to the Viscasil series of dimethicone and DC 200 dimethicone.
In the same field of invention of hair cosmetic applicators, Trottier teaches a hair highlighting capsule which comprises a case having a hinge at the minor axes (title; Figure 5). 

    PNG
    media_image1.png
    479
    623
    media_image1.png
    Greyscale


Trottier teaches it is an object of their invention to provide a hair highlighting capsule which will not allow solution confined within the capsule to leak out (col. 2, ll. 55-60). Trottier teaches the hair highlighting capsule of the present invention is comprised of a female side and a male side which are connected by a hinge (col. 3, ll. 30-40). Trottier teaches the means are provided for locking the male side projection into the female side central cavity to an extent sufficient to limit flow of the chemical treating solution from the capsule (col. 3, ll. 45-50). Trottier teaches the means for locking and sealing the capsule are preferably protrusions provided to the side wall of the male projection which interlock with indentations provided to the side wall of the female cavity which are denoted as 24 and 26 in Figures 1, 3 & 4

    PNG
    media_image2.png
    882
    443
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    203
    692
    media_image3.png
    Greyscale


(i.e. the locking mechanism is a case; col. 3, ll. 60-65; claim 18).
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to use a known technique (i.e. Trottier’s means for locking and sealing a hair treatment applicator/capsule with male protrusions provided in the side wall of top half/lid of the applicator/capsule which interlock with indentations provided in the side wall of the lower half/bottom of that applicator/capsule)) to improve similar devices (i.e. the hair treatment device applicator suggested by the combined teachings of GLENN and INMAN) in the same way such that the hair treatment composition contained in the hair treatment delivery does not leak out. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to keep the applicator/capsule tightly closed.

Response to Arguments
Applicant summarizes the rejection of the claims under 35 USC 103(a) over the cited prior art of Glenn, Balboa and Inman (reply, pg. 8-12). Applicant argues Glenn does not teach first and second plates coupled together via connection in wherein the connection comprises a locking mechanism located at the connection which prevent interaction with a consumers' hair during usage of the hair treatment application delivery system (reply, pg. 12-13).  Applicant more specifically argues Glenn has nothing to do with a locking mechanism at the hinge (reply, pg. 14 & 20-23). Applicant argues there is no stated articulated reasoning with some rational underpinning to support a conclusion of obviousness for selection of the locking mechanism, wax and silicone and the Examiners rejection is conclusory (reply, pg. 13-15 & 17). Applicant argues their composition is a solid and one would not look to Inman’s antidandruff shampoo for guidance for substitution of Viscasil 330,000 with DC 200 (reply, pg. 13-17). Applicant argues the data in their specification show the impact of formula hardness in relation to consumer comparative formulas (reply, pg. 15-18). Applicant argues the prior art does not show the benefit of having a silicone together with a wax with an applicator having a locking mechanism (brief, pg. 13-17, 19, 22 & 24-26).
Applicant’s argument is not persuasive. Glenn teaches his hair treatment application system comprises the hair treatment composition, and treatment device and is sold as a kit with instructions (abstract & [0174]). Glenn teaches the device comprises a hinge to connect the two plates.  Glenn and Balboa are drawn to the same field of highlighting/coloring sectioned hair, both having hinged spring devices, and Balboa teaches pivot locking mechanisms permit the user of the device to secure and maintain the sectioned off hair properly in place such that damage or entanglement of hair with each other is minimized.
 With regard to Applicant’s argument pertaining to substitution of brands/species of dimethicone, Glenn in Example G teaches the solid treatment composition which is free of volatile solvents and volatile carriers ([0213]). GLENN in Example F teaches a hair treatment which is a conditioning shampoo that comprises dimethicone (i.e. a silicone) and cetyl alcohol (an art recognized wax per pg. 33 of the instant specification; GLENN’s [0213]; emphasis added). INMAN teaches Viscasil series and Dow Corning 200 series as art recognized equivalents of nonvolatile polydimethyl siloxanes with viscosities ranging from about 5 to about 600,000 centistokes which are used in hair care compositions including shampoo. Thereby, one would look to Inman to determine which species of nonvolatile polydimethyl siloxanes with viscosities ranging from about 5 to about 600,000 centistokes are suitable for use in hair care compositions, including shampoos. With regard to Applicant’s pg. 38 data, this is not persuasive as the claims are generic to the cosmetic composition yet the data is are limited number of species of cosmetic using very specific reagents (i.e. the data are not commensurate in scope with the claims). Further, these data did not assess nor show that DC 200 performed unexpectedly better than Viscasil 330,000. With regard to the argument there is no stated articulated reasoning with some rational underpinning to support a conclusion of obviousness made with respect to the cosmetic composition, the articulated reasoning is it would have been obvious to one of ordinary skill in the art to modify GLENN’s Example G conditioner (which already contains emulsifying wax) by substituting GLENN’s Viscasil series dimethicone with DC 200 series to condition hair and increase the hair’s sheen because Viscasil series of dimethicone and DC 200 series dimethicone are species of dimethicone with viscosities between about 5 to about 600,000 centistokes at 25⁰C which are suitable for topical hair compositions as taught by Inman.  
With regard to the Office action failing to recognize the benefit resulting from the combination of Glenn’s taught solid hair treatment in combination with Glenn’s application delivery device, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Glenn explicitly teaches his invention allows for easy, precise, gentle and non-messy targeted application of cosmetic compositions [0002]. The silicone provides hair gloss and sheen, with fatty alcohols and the synthetic/emulsifying wax providing thickening.

Applicant argues that Glenn teaches connections to affix the porous substrate to the delivery device, not as locking mechanisms for the device (reply, pg. 13 & 14). 
This is not persuasive. Balboa teaches the locking mechanism and details its purpose as 
“enabl[ing] the user to secure and maintain the sectioned off hair properly in place” [0008].

Applicant summarizes the rejection of the claims under 35 USC 103(a) over the combined teachings of Glenn, Balboa, Inman and Cosgrove (reply, pg. 19-20). Applicant argues the combined teachings of Glenn, Inman and Cosgrove do not teach the locking mechanism is a case, that Cosgrove disclosure of secondary packaging which protects the product within from bumps and scuffs and providing decorative embellishments for consumer recognition is not does not disclose a locking mechanism selected from the group consisting of a sleeve or case which secures the hair treatment application delivery device in the closed state and would not meet rationale (D) as asserted by the Office Action (reply, pg. 21-22).
Applicant’s argument is not persuasive. It is observed that Applicant has not defined the word, “case.”  The plain meaning of “case” is “a container that is specially designed to hold or protect something”.  Thereby, COSGROVE’s secondary packaging is a case by definition.  Cosgrove teaches this secondary packaging/case gives the clear hinged cubes an appearance of a ball of color encased in an ice cube when closed (pg. 1). The picture shows the clear secondary packaging being closed, containing the closed clear cubes giving the effect of a ball of color in ice (see photo below). Thereby, Cosgrove teaches the structure of a locking mechanism which is a case which is secures the cubes/hair treatment application delivery device in the closed state

    PNG
    media_image4.png
    335
    368
    media_image4.png
    Greyscale
(pg. 1).

Applicant reiterates the argument there is no identified reason that would have prompted a person of ordinary skill in the field to specifically select the claimed combination of a locking mechanism, selected from the group consisting of a sleeve or case which secures the hair treatment application delivery device in the closed state between uses, in combination with the other currently claimed components including a solid treatment comprising a wax and a silicone, nor suggest the benefit resulting from the combination of these components (reply, pg. 21-22). 
Applicant’s argument is not persuasive.  The combination of a solid treatment composition comprising wax and silicone has been addressed supra. With regard to the limitation the locking mechanism is a case as set forth in claim 18, the identified reason to select Cosgrove’s secondary packaging/locking mechanism (which is a case) is the protection of Glenn’s device from bumps and scuffs.

Applicant summarizes the rejection of claim 18 under 35 USC 103(a0 over Glenn, Inman, and Trottier (reply, pg. 22-23). In the traverse of the rejection, Applicant argues the cited references do not teach a locking mechanism which secures the hair treatment application delivery device closed in the closed state between uses (brief, pg. 24). Applicant argues Trottier is not directed to a sleeve or case which secures the delivery device in a closed state and Trottier’s disclosure of protrusions and indentations on the side wall do not secure the device in a closed state (brief, pg. 24-26).
This is not persuasive. It is observed that Applicant has not defined the word, “case.”  The plain meaning of “case” is “a container that is specially designed to hold or protect something”.  Trottier teaches a hair highlighting capsule protects the hair highlighting solution confined within the capsule from leaking out (col. 2, ll. 55-60). Trottier teaches the protrusions and indentions are means for locking the male side projection into the female side central cavity to an extent sufficient to limit flow of the chemical treating solution from the capsule (i.e. the device is secured in a closed state; col. 3, ll. 45-50).  Thereby, Trottier teaches the locking mechanism is a case.

Applicant argues there is no identified reason to select the claimed locking mechanism for selected from a sleeve or a case to secure the delivery system in a closed state, picking and choosing and hindsight reconstruction has been performed (reply, pg. 24 & 25).
This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Glenn and Trottier are both drawn to similar devices (i.e. hair treatment devices comprising hair cosmetics) and it is obvious to improve similar devices in the same way such that the applicator/capsule is tightly closed.

Applicant reiterates the argument that no identified reason that would have prompted a person of ordinary skill in the field to specifically select the claimed combination of a locking mechanism in combination with the other claimed components, including a solid treatment comprising a wax and a silicone (reply, pg. 24-25).  
Applicant’s argument is not persuasive.  The solid treatment composition comprising wax and silicone have been addressed in the 35 USC 103(a) rejection and arguments over Glenn. Trottier teaches the benefit of the locking mechanism is such that the case is locked so tightly that hair cosmetics stored inside do not leak out.

Pertinent Prior Art Not Relied Upon For Rejection.
 Applicant is reminded of the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure -US Patent No. 8,689,809 (hereinafter the ‘809). The ‘809 teaches an applicator for imparting color to a user’s hair having a hinge with spring biasing the upper and lower halves against closure. The device, having upper and lower halves, has a hooked clasp. The ‘809 does not explicitly teach a locking mechanism located on a connection. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619